In the absence of brief or argument for the defendants, no reason is perceived why there should not be a recovery for the death benefit. "At the death of a member the society pays the sum of fifty dollars for the expenses of interment." By-Laws, art. 20, s. 2. The deceased is properly found to have been a member at the time of his death. His name was on the roll of members, and no action had been taken for terminating his membership by reason of his indebtedness for more than six months' contributions, as might have been done under art. 21, s. 5. But in addition to this, it is found that he had "acquitted himself of his arrears" as to his monthly contributions before his decease, by the payment of the sum due to the financial secretary at a regular meeting of the society, and that "the money was received without objection and has been retained by the society." Under these circumstances, there can be no forfeiture. of the death benefit upon general principles, nor under any by-law which has come to our attention. On the other hand, the, reasonable interpretation of the by-laws in point is, that unless a delinquent member is ruled from the list of the society, on a vote of a majority of the members present, for more than six months' neglect of payment (art. 21, s. 5), he simply "loses his benefits until he shall have paid what he owes to the society:" Ib., s. 4.
As to the life insurance, it is sufficient to say that if payment of the four dollars had been made to the assistant secretary, it would have been a valid payment (Manson v. Grand Lodge United Workmen, 30 Minn. 509), and we think it should be held to be no less valid because made to the secretary. Payment to the superior officer may reasonably be regarded as payment to his assistant.
Exceptions overruled.
SMITH, J., did not sit: the others concurred. *Page 232